United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-481
Issued: August 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 31, 2013 appellant filed a timely appeal from an October 22, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained right carpal tunnel syndrome
causally related to the accepted cervical spine and right upper extremity conditions.
On appeal, appellant asserts that new medical evidence submitted on appeal establishes
that she sustained bilateral carpal tunnel syndrome due to accepted cervical spine and right
shoulder injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on January 2, 2008 appellant, then a 57-year-old accountable paper
supervisor, sustained a right shoulder sprain, right rotator cuff sprain, right rotator cuff tear and
other “affections of shoulder region, not otherwise classified” when she pulled her right shoulder
while lifting a box.2 On March 3, 2008 Dr. Lyle A. Norwood, an attending Board-certified
orthopedic surgeon, performed an arthroscopic repair of the right rotator cuff, approved by
OWCP. Following a course of physical therapy, he released appellant to light duty as of
July 21, 2008. Appellant returned to work on September 29, 2008 in a limited-duty position.3
A December 15, 2008 impairment rating by Dr. John W. Ellis, a physician Boardcertified in occupational medicine and family practice, consulting to appellant’s attorney, noted
negative Finkelstein’s, Tinel’s and Phalen’s signs at the right wrist and no impairment of the
right median nerve at the wrist.
August 27, 2009 electromyography (EMG) and nerve conduction velocity (NCV) studies
showed very mild median nerve neuropathy at the wrists, bilaterally without evidence of cervical
radiculopathy.
In an August 10, 2009 letter, Dr. George Stefanis, an attending Board-certified
neurosurgeon, opined that appellant sustained C5-6 and C6-7 disc herniations in the January 2,
2008 incident, causing radiculopathy into the right upper extremity. On January 7, 2010 OWCP
expanded the claim to include C6-7 cervical disc displacement and cervical spondylosis.
Dr. Stefanis performed an anterior discectomy, fusion and fixation at C5-6 and C6-7 on
March 18, 2011, authorized by OWCP.4 Appellant returned to work in a modified-duty position
on July 2, 2012.5
On July 19, 2012 Dr. Stefanis prescribed bilateral cock-up wrist splints. In September 10
and November 13, 2012 reports, he diagnosed carpal tunnel syndrome with complaints of
paresthesias in both hands.
2

By decision dated April 13, 2009 and revised June 9, 2009, OWCP granted appellant a schedule award for a 16
percent impairment of the right upper extremity due to impairment of the right shoulder.
3

By decision dated May 27, 2009, OWCP found that appellant’s actual earnings as a modified supervisor
properly represented her wage-earning capacity. As appellant’s actual earnings equaled those of her date-of-injury
position, she was found to have no loss of wage-earning capacity.
4

On August 24, 2011 OWCP obtained a second opinion from Dr. Jonathan Liss, a Board-certified neurologist,
who found appellant able to perform full-time light-duty work. It then found a conflict between Dr. Liss and
appellant’s attending physicians regarding her work capacity. Dr. Kenneth Lazarus, a Board-certified neurologist
and impartial medical specialist, opined on March 6, 2012 that the cervical disc herniations did not require further
medical treatment. On June 6, 2012 OWCP issued a notice of proposed termination of medical benefits for the
cervical disc herniation. It does not appear from the record that OWCP finalized the June 6, 2012 notice.
5

By decision dated September 28, 2012, OWCP found that appellant’s actual earnings as a modified supervisor
properly represented her wage-earning capacity. It found that appellant had no loss of wage-earning capacity as
appellant’s salary equaled that of her date-of-injury position. Following a review of the written record, an OWCP
hearing representative affirmed the September 28, 2012 decision on April 18, 2013.

2

In a January 29, 2013 report, Dr. Stefanis found that appellant had reached maximum
medical improvement. He opined that appellant could continue her modified-duty job.
On February 9, 2013 appellant requested that OWCP expand the claim to include carpal
tunnel syndrome, based on the August 27, 2009 electrodiagnostic testing. She submitted a
February 15, 2013 report from Dr. Norman Donati, Jr., an attending Board-certified orthopedic
surgeon, diagnosed degenerative lumbar disc disease and bilateral carpal tunnel syndrome, left
greater than right.
In a March 4, 2013 letter, OWCP advised appellant of the evidence needed to establish
her claim. It requested a report from her attending physician explaining how and why the
accepted conditions would cause carpal tunnel syndrome. Appellant was afforded 30 days to
submit additional evidence.
By decision dated April 11, 2013, OWCP denied appellant’s claim for carpal tunnel
syndrome on the grounds that causal relationship was not established. It found that Dr. Donati
and Dr. Stefanis did not adequately explain how or why the accepted conditions or their sequelae
would cause or aggravate carpal tunnel syndrome.
In a May 9, 2013 letter, appellant requested a hearing, later changed to a request for a
review of the written record.
In an April 26, 2013 report, Dr. Stefanis opined that according to Proposed Table 1:
Spinal Nerve Impairment of the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment, appellant had a zero percent impairment as she had no
sensory or motor deficit in the C5 spinal nerve distribution. On a June 11, 2013 report, he again
opined that appellant had a zero percent permanent impairment and could continue working in
her modified-duty job.
In a September 9, 2013 report, Dr. Norwood, diagnosed possible carpal tunnel based on
appellant’s complaints of weakness and clumsiness of the right hand. He recommended
electrodiagnostic testing. A September 24, 2013 electrodiagnostic study of the right upper
extremity demonstrated C6-7 nerve root compression and a “very mild” right median nerve
entrapment at the wrist.
By decision dated October 22, 2013, an OWCP hearing representative affirmed the
April 11, 2013 decision. The hearing representative found that appellant’s physicians did not
explain how or why the January 2, 2008 injuries caused carpal tunnel syndrome. The hearing
representative noted that Dr. Donati did not provide a definite diagnosis of carpal tunnel
syndrome.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6 To establish a causal relationship between the
6

Jaja K. Asaramo, 55 ECAB 200 (2004).

3

condition claimed, as well as any attendant disability and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.7 Causal relationship is a medical issue and the
medical evidence required to establish a causal relationship is rationalized medical evidence.8
Rationalized medical evidence is evidence which includes a physician’s rationalized medical
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
OWCP accepted that appellant sustained a right shoulder sprain, right rotator cuff sprain,
right rotator cuff tear, unspecified shoulder condition, C6-7 disc displacement and cervical
spondylosis. On February 9, 2013 appellant requested that OWCP accepted carpal tunnel
syndrome as work related. OWCP denied the claim by decisions dated April 11 and October 22,
2013 on the grounds that the medical evidence did not establish a causal relationship between the
accepted injuries and carpal tunnel syndrome.
Dr. Ellis, a physician Board-certified in family practice and occupational medicine
consulting to appellant’s attorney, opined on December 11, 2008 that appellant had no sign of
right carpal tunnel syndrome or median nerve impairment.
Dr. Stefanis, an attending Board-certified neurosurgeon, submitted September 10 and
November 13, 2012 reports diagnosing bilateral carpal tunnel syndrome based on an August 27,
2009 electrodiagnostic study showing minimal median nerve neuropathy at both wrists. He
clarified on April 26, 2013 that appellant’s right arm symptoms were not due to C5 involvement.
However, Dr. Stefanis did not attribute the carpal tunnel syndrome to the accepted injuries.
Dr. Donati, an attending Board-certified orthopedic surgeon, diagnosed bilateral carpal tunnel
syndrome on February 15, 2013, but did not address its cause. As Dr. Stefanis and Dr. Donati
did not provide an explanation of the medical reasons that the accepted injuries would cause or
aggravate carpal tunnel syndrome, their opinions are insufficient to meet appellant’s burden of
proof.10
Dr. Norwood, an attending Board-certified orthopedic surgeon, diagnosed “possible
carpal tunnel” syndrome on September 9, 2013 and recommended additional testing. The
equivocal nature of this opinion diminishes its probative quality.11 Although a September 24,
7

Jennifer Atkerson, 55 ECAB 317 (2004).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Deborah L. Beatty, 54 ECAB 340 (2003).

11

Ricky S. Storms, 52 ECAB 349 (2001).

4

2013 study demonstrated very mild entrapment of the right median nerve at the wrist, there is no
report of record from Dr. Norwood explaining a medical connection between the entrapment and
the accepted injuries.
OWCP advised appellant by March 4, 2013 letter of the evidence necessary to establish
her claim, including a report from her attending physician explaining how and why the accepted
conditions would result in the development of carpal tunnel syndrome. However, appellant did
not submit such evidence. Therefore, OWCP’s October 22, 2013 decision was proper under the
law and circumstances of this case.
On appeal, appellant asserts that new medical evidence submitted for the first time on
appeal is sufficient to establish her claim for carpal tunnel syndrome. However, the Board may
not consider new evidence for the first time on appeal that was not before OWCP at the time it
issued the finale decision in the case.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained carpal tunnel syndrome
in the performance of duty.

12

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2013 is affirmed.
Issued: August 14, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

